                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TYRELLE MITCHELL,

                       Petitioner,
                                                          CIVIL ACTION
       v.                                                 NO. 6-821

 LOUIS FOLINO et al.,

                       Respondents.

                                        ORDER

      AND NOW, this 30th day of July, 2019, upon consideration of the Supplemental

Report and Recommendation filed by United States Magistrate Judge David

Strawbridge, (ECF No. 132), and Tyrelle Mitchell’s objections thereto, (ECF No. 134), it

is hereby ORDERED that:

    1. Mitchell’s objections are OVERRULED and Magistrate Judge Strawbridge’s

       Report and Recommendation is APPROVED and ADOPTED;

    2. Mitchell’s Petition for a Writ of Habeas Corpus is DENIED and DISMISSED;

    3. No certificate of appealability shall issue and

    4. The case shall be CLOSED for statistical purposes.



                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.
